FRANK, Judge.
M.B. contends in this Anders1 appeal that the trial court erred in finding the evidence sufficient to adjudicate him guilty of battery. We reject that contention and affirm the adjudication. We note, however, that the community control aspect of the order reflects that adjudication was withheld and places M.B. under supervision for an indeterminate length of time. The scrivener’s error should be corrected on remand. Furthermore, the duration of community control can be no greater than the available term of imprisonment for the statutory maximum. In this case, because the offense is a first degree misdemeanor, the term of community control must not exceed one year. See M.G. v. State, 696 So.2d 1340 (Fla. 2d DCA 1997); M.S. v. State, 695 So.2d 891 (Fla. 2d DCA 1997).
Order imposing community control reversed; remanded for proceedings consistent with this opinion.
PARKER, C.J., and THREADGILL, J., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).